                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ACFC DELTA HOLDINGS, LLC,                         Case No. 19-cv-00813-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE DEFAULT JUDGMENT
                                                 v.
                                   9

                                  10       DELTA WATERWAYS LLC,
                                                        Defendant.
                                  11

                                  12          In accordance with the Court’s March 16, 2020 Order on plaintiff’s motion for default
Northern District of California
 United States District Court




                                  13   judgment, Dkt. No. 29, and plaintiff’s memorandum filed on March 30, 2020,1 I GRANT

                                  14   plaintiff’s motion for default judgment against Delta Waterways, LLC.

                                  15          The above judgment in the amount of $273,800 shall be reduced by any sums collected by

                                  16   plaintiff in ACFC Delta Holdings, LLC v. Coastal West LLC, et al, 18-cv-05845-WHO (N.D.

                                  17   Cal.). Within 30 days of any such collection, plaintiff shall file with both courts a partial

                                  18   satisfaction of judgment stating the amounts so collected.

                                  19          IT IS SO ORDERED.

                                  20   Dated: April 2, 2020

                                  21

                                  22
                                                                                                     William H. Orrick
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27
                                  28
                                       1
                                        I treat plaintiff’s supplemental memorandum filed on March 30, 2020 as a renewed motion for
                                       default judgment. Dkt. No. 30.
